[J-9-2013] [OAJC: Baer, J.]
                    IN THE SUPREME COURT OF PENNSYLVANIA
                                  MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, :                No. 58 MAP 2012
                              :
               Appellee       :                Appeal from the Order of the Superior
                              :                Court entered January 20, 2012 at No.
                              :                2464 EDA 2009, vacating and remanding
         v.                   :                the Judgment of Sentence of the
                              :                Delaware County Court of Common Pleas,
                              :                Criminal Division, entered July 14, 2009 at
SHATAAN ADAMS,                :                No. 23 CR-0002312-2008
                              :
               Appellant      :                ARGUED: September 10, 2013


                                CONCURRING OPINION


MR. CHIEF JUSTICE CASTILLE                        DECIDED: November 20, 2014
       I concur in the result reached by the Court on the basis of my Dissenting Opinion

in the companion case, Commonwealth v. Molina, __ A.3d __ (Pa. 2014). Because this

case involves a pre-arrest scenario, in my view, the reference to appellant’s pre-arrest

silence during the course of the police investigation did not impinge upon his

constitutional rights, irrespective of whether the prosecution later exploited the

reference. In the alternative, I agree with Mr. Justice Baer’s explanation of why the

reference at issue did not implicate the right to silence, even if such a right could be said

to obtain in the pre-arrest scenario.